Citation Nr: 0329761	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-13 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left hand 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: 
a.  The veteran should be afforded a nose 
and sinus examination to determine the 
nature, severity, and etiology of any 
sinusitis that the veteran may have.  The 
veteran's VA claims folder should be made 
available to the examiner for review.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, including obtaining 
information as to the veteran's 
occupational and recreational history.  
The examiner is also requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to 
whether the veteran's sinusitis, if any, 
is causally or etiologically related to 
the veteran's treatment for sinusitis in 
January 1989, taking into consideration 
the veteran's medical and occupational 
history.  The examiner is requested to 
report symptoms, complaints, and clinical 
findings in detail and the basis for the 
examiner's opinions and conclusions 
should be fully explained with reference 
to pertinent evidence in the record. 

b.  The veteran should be afforded an 
orthopedic (including joints and hand 
examinations) examination to determine 
the nature, severity, and etiology of any 
right shoulder and left hand disorder 
that the veteran may have.  The veteran's 
VA claims folder should be made available 
to the examiner for review.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's 
occupational and recreational history.  
The examiner is then requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to 
whether any current right shoulder 
disorder or left hand disorder was 
causally or etiologically related to the 
veteran's period of active service, 
including his November 1987, December 
1989, and January 1990 treatment for a 
muscle strain and soft tissue injury of 
the right shoulder and May and June 1989 
treatment for a laceration of his left 
long finger extension tendon.  The 
examiner is also requested to take into 
consideration the veteran's medical and 
occupational history following service.  
The examiner is requested to report 
symptoms, complaints, and clinical 
findings in detail and the basis for the 
examiner's opinions and conclusions 
should be fully explained with reference 
to pertinent evidence in the record. 

c.  The veteran should be afforded a 
scars examination of his left hand to 
ascertain the nature, severity, and 
etiology of any residuals that may be 
present from the June 1989 laceration of 
the extension tendon.  The veteran's VA 
claims folder should be made available to 
the examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's 
occupational and recreational history.  
The examiner is requested to review all 
pertinent records associated with the 
claim file, particularly service medical 
records pertaining to the treatment for 
the laceration of the extension tendon, 
and offer an opinion as to whether there 
is any residual disability present, 
including a scar.  If a scar is present, 
the examiner is further requested 
indicate whether the scar is tender and 
painful, superficial or unstable, 
productive of limitation of function, or 
productive of disfigurement.  The 
examiner is requested to report symptoms, 
complaints, and clinical findings in 
detail and the basis for the examiner's 
opinions and conclusions should be fully 
explained with reference to pertinent 
evidence in the record. 

CONTEMPORANEOUSLY, please advise the 
veteran that a VA examination is 
necessary because the private evaluations 
of record do not report the clinical 
findings necessary to determine whether 
the veteran's sinusitis, right shoulder 
disorder, and left shoulder disorder are 
related to his service, as the medical 
opinion of Dr. Settje does not provide 
detailed symptoms and objective medical 
findings, nor does it provide a rationale 
for his opinions with specific reference 
to the medical evidence of record.  The 
veteran MUST also be advised that his 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim or a claim 
for increase, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





